Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 5/12/2022 have been acknowledged and entered.  Claims 3-5 and 7-9 are pending.

Allowed Claims
Claims 3-5 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest a method for removing adhering matter as set forth in the aforementioned claims.  The closest prior art of record is that of Kuehn and Vermeulen.  Kuehn teaches a method of removing flash and other excess material from sand cores by conveying the article through the fluidized media which is showered from nozzles located above and below the conveyor (see abstract).  Kuehn describes the method as a gentle application of soft impact particles to the vulnerable body of the sand cores (col. 4, ll. 6-12).  Kuehn does not disclose lowering the articles into the fluidized bed and shaking a mounting table upon which the articles are disposed.  Vermeulen teaches a method of removing adhering matter from metallic articles by placing the articles on a table and lowering the table into a heated fluidized bed (see abstract and [0032]).  However, one of ordinary skill in the art would not have found it obvious to apply the method of Vermeulen to the sand cores of Kuehn to achieve the invention of the pending claims since Vermeulen is directed to treating metal articles in a hot fluidized bed, and Kuehn suggests that the sand cores require a gentle application by conveying the articles through the shower of fluidized media.  Thus, the prior art does not suggest the claimed method of removing adhering matter, wherein the article is: a molded object including a powder and a binding agent, a molded object obtained by a powder fixing lamination method, or a core for casting, as required by claims 3-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714